DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Motor and Pump with speed sensor between a shaft and stator winding connections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of connection lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (WO 2015/198476) in view of Heim et al. (WO 0051863).
	Regarding claim 1, Asao et al. teaches:
A motor device (abstract), comprising: 
a motor body (2, Fig 3) including a stator (22) and a rotor (23); 
a control unit (1) configured to control the motor body; and 
wherein in the motor body (2), 
a plurality of connection lines (28) configured to energize the coil (24) of the stator (22) and the control unit (2) are drawn around, and 
a rotation detection unit (13) configured to detect the rotation of the rotor (23) is provided in a space formed between the drawn connection lines (28) and a motor rotation shaft (21).
Asao et al. does not teach a hydro unit disposed between the motor body and the control unit.
Heim et al. discloses an apparatus with a hydro unit disposed between the motor body and the control unit (abstract), for the purpose of providing a compact, reliable system insensitive to operating thermal loads and is simple to manufacture.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. to have a hydro unit disposed between the motor body and the control unit, as Heim et al. discloses.


Regarding claim 2/1, Asao et al. teaches wherein in the motor body, the rotor (23) is disposed radially inward of the stator (22), and a guide member (27) that draw around the connection line (28) in a circumferential direction, the guide member being on one side in an axial direction of the rotor (23) and radially outward of the rotor is provided, and the rotation detection unit (13) is provided radially inward of the guide member.

Regarding claim 3/1, Asao et al. teaches wherein the motor body (2) has a bottomed cylindrical yoke housing (25) for housing the stator (22) and the rotor (23), and an end frame (15) for closing an opening portion of the yoke housing (25), the end frame has a recess  (space inside 15) which is depressed toward the rotor (23) in an axial direction and is inserted into the space formed by the connection lines (28), and the rotation detection unit (13) is provided in the recess.

Regarding claim 6/2, Asao et al. teaches wherein the motor body (2) has a bottomed cylindrical yoke housing  (25) for housing the stator (22) and the rotor (23), and an end frame (15) for closing an opening portion of the yoke housing, the end frame has a recess (space inside 15) which is depressed toward the rotor (23)  in the axial direction and is inserted into the space formed by the connection lines (28), the rotation .

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (WO 2015/198476) in view of Heim et al. (WO 0051863), further in view of Volz et al. (WO 9609682).
Regarding claim 4/3, Asao et al. in view of Heim et al. do not teach wherein the end frame contains a conductive member.
Volz et al. teaches an apparatus wherein the end frame contains a conductive member (description – para 4), to conduct magnetic flux.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. in view of Heim et al. teach wherein the end frame contains a conductive member, as Volz et al. teaches.
The motivation to do so is that it would allow one to conduct magnetic flux as wanted (para 4 of Volz’s description).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5/1 inter alia, the specific limitations of “…wherein the rotation detection unit (13) is connected to a terminal for energizing the control unit (1), the hydro unit has an insertion hole through which the plurality of connection lines and the terminal are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834